Case 1:20-cv-22583-UU Document 1-3 Entered on FLSD Docket 06/23/2020 Page 1 of 1

Memorial for Raymond Herisse
R. Jackson

Vinyl on Wall

Hatian-American Raymond Herisse was 22 years old when he was shot to
death by Miami Beach and Hialeah police officers on Collins Avenue during
Urban Beach Week in 2012. 116 shots were fired by the police, four
bystanders were wounded, and 12 police officers participated in the
shooting. Police suggested Herisse was firing a gun from his vehicle,
gunshot residue tests released years later proved Herisse never fired a

weapon that day. An examination of the record by The Miami Herald found
the police narrative inconsistent, contradictory, and missing key

information. His shooting changed the way Miami Beach police now

interact with motorists, as now they cannot shoot into a moving vehicle
unless someone inside the vehicle displays a weapon or fires first.

This memorial is to honor Herisse, to affirm #blacklivesmatter and call into
question the excessive force, racial discrimination, violence, and

aggression often present in interactions between police and unarmed Black
civilians.

Exhibit 3

@ReframeMiamiBeach
